    Case 3:19-cv-01129-GCS Document 31 Filed 03/22/21 Page 1 of 2 Page ID #128




                         THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DARIUS DICKERSON, #Y17304                           )
                                                        )
                  Plaintiff,                            )
                                                        )
    vs.                                                 )   Case No. 3:19-cv-01129-GCS
                                                        )
    HEATHER CECIL,                                      )
                                                        )
                 Defendant.                             )

                                      NOTICE AND ORDER

          This case is before the Court for case management. Defendant Cecil was sent a

request for Waiver of Service of Summons, which was returned executed and her

responsive pleading was due by March 8, 2021. (Doc. 29, 30). To date, Cecil has failed to

move, answer, or otherwise plead in response to the First Amended Complaint.1

          The Clerk of Court must enter default against a defendant who has failed to plead

or otherwise defend. See FED. R. CIV. PROC. 55(a). Accordingly, the Court ORDERS as

follows:

             1) The Clerk of Court is DIRECTED to ENTER DEFAULT against

                 Cecil in accordance with Federal Rule of Civil Procedure 55(a).




1        The screening order directed Defendant to “timely file an appropriate responsive pleading to the
First Amended Complaint” and states that Defendant “shall not waive filing a reply pursuant to 42 U.S.C.
§ 1997e(g).” (Doc. 13, p. 6). Because the Court specifically ordered Defendant to respond to the First
Amended Complaint, Defendant Cecil cannot rely on the Prison Litigation Reform Act to avoid the entry
of default. See 42 U.S.C. § 1997e(g)(2). See e.g., Vinning v. Walks, No. 01-CV-994-WDS, 2009 WL 839052, *1
n.2 (S.D. Ill. Mar. 31, 2009)(noting that default against defendant was proper because the Court exercised
its authority under 42 U.S.C. § 1997e(g)(2) by directing the defendant to file a reply to plaintiff’s complaint,
and the defendant “disregarded that direct [o]rder”).


                                                  Page 1 of 2
Case 3:19-cv-01129-GCS Document 31 Filed 03/22/21 Page 2 of 2 Page ID #129




        2) The Clerk of Court is DIRECTED to transmit a copy of this Order

           and the entry of default to Plaintiff and Defendant Cecil.

     IT IS SO ORDERED.                                          Digitally signed
                                                                by Judge Sison 2
     DATED: March 22, 2021.                                     Date: 2021.03.22
                                                                10:49:34 -05'00'
                                              ________________________________
                                              GILBERT C. SISON
                                              United States Magistrate Judge




                                     Page 2 of 2
